ALLOWABILITY NOTICE

Terminal Disclaimer
The terminal disclaimer filed on 02/10/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending application 15/539762 (US 20170360238 A1) has been reviewed and is accepted.  The terminal disclaimer has been recorded, and the double patenting is withdrawn.

Pertinent Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Niese (US 5442998) discloses, a pressure cooker has a lid displaceable in the vertical direction with respect to the cooker to reduce the residual pressure in the cooker and to permit opening of the cooker without any rotary movement. Tongues projecting downwards between the dome edge and the cooker edge, in conjunction with guide slots provided in clips which hold together the cooker and the lid ensure radial opening and closing movements of the clips. A centering ring located in the dome and extending into the cooker facilitates the engagement of the lid on the cooker. The centering ring carries the sealing ring and the tongues and is based away from the dome by springs supported on the dome. The dome and the centering ring are guided on one another by interengaging elements and can be locked together in the open position. On closing the pressure cooker, the locking action is eliminated and the springs bring about both the closing displacement of the clips and also the positioning of the sealing ring with respect to its sealing surfaces on the dome and the cooker.
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Arvind Kamal on 5/6/2022. The application has been amended as follows:
In claim 1:
In line 11, after “with the rim, wherein the”, delete “hook portion”, and replace with “lid interface”,
In line 11, after “is located between the”, delete “lid interface”, and replace with “hook portion”.

Reasons for Allowance
Allowance of claims 1-2, 4-6, and 12-16 is indicated because the prior art of record (Yankovitch in view of Wooderson) do not disclose/suggest the combination of “a band is coupled to a lid of a cooking device, wherein the band is extended around the lid, and is configured to move relative to the lid when the band is couple to the lid, wherein the band has a band interface that is coupled on the outer surface of the bad, wherein a lid interface is extended from the band interface and configured to contact a part of rim of the lid such that the part of the rim of the lid is received and trapped by the lid interface, wherein the lid interface further has a hook that is extended from the lid interface such that the hook is located between the lid interface and the band interface, wherein the hook portion is configured to contact the other part of the rim, wherein the lid interface restricts the movement of the band relative to the lid such that the band, the band interface, a grip, the lid interface, and the hook portion remain coupled to the lid during the opening of the lid from a base of the cooking device” as cited in claim 1.
The prior art of record (Yankovitch in view of Wooderson) do not disclose the combination of elements above. Yaankovitch discloses, a band is coupled and extended around the lid, a band interface is coupled to the outer surface of the band, a lid interface is extended from the band interface, and a hook portion is extended from the lid interface such that the lid interface is located between the hook portion and the band interface, wherein the lid interface is not in contact with a part of a rim of the lid, and the hook portion is in contact with the knob of the lid, not another part of the rim of the lid. Wooderson teaches, a locking element is coupled to a handle attached on a base of a cooking device, wherein the locking element is extended from the handle to be in contact with a part of the lid via a top part of the locking element.
However,  at the time the invention was made, one of ordinary skill in the art would not have found obvious teachings or motivation among other prior arts to modify the prior primary prior art reference (Yankovitch), such as “a band is coupled to a lid of a cooking device, wherein the band is extended around the lid, and is configured to move relative to the lid when the band is couple to the lid, wherein the band has a band interface that is coupled on the outer surface of the bad, wherein a lid interface is extended from the band interface and configured to contact a part of rim of the lid such that the part of the rim of the lid is received and trapped by the lid interface, wherein the lid interface further has a hook that is extended from the lid interface such that the hook is located between the lid interface and the band interface, wherein the hook portion is configured to contact the other part of the rim, wherein the lid interface restricts the movement of the band relative to the lid such that the band, the band interface, a grip, the lid interface, and the hook portion remain coupled to the lid during the opening of the lid from a base of the cooking device” ; thus the claimed invention is non-obvious over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached at 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761   

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761